Case 9:19-bk-11573-MB       Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43              Desc
                             Main Document     Page 1 of 17



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7
                            UNITED STATES BANKRUPTCY COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                    NORTHERN DIVISION
10
   In re                                    Case No.: 9:19-bk-11573-MB
11
   HVI CAT CANYON, INC.,                    Chapter 11
12
                 Debtor.                    NOTICE OF HEARING ON INTERIM
13                                          AND FINAL APPLICATIONS FOR
                                            COMPENSATION AND
14                                          REIMBURSEMENT OF EXPENSES OF
                                            PROFESSIONALS
15
                                            Date: December 11, 2020
16                                          Time: 2:00 p.m.
                                            Place: Courtroom 201 (Via Zoom)
17                                                 1415 State Street
                                                   Santa Barbara, California
18

19

20          NOTICE IS HEREBY GIVEN that the following interim applications for compensation
21 and reimbursement of expenses by professionals shall be heard on December 11, 20201, at 2:00

22 p.m., in Courtroom 201 of the United States Bankruptcy Court, located at 1415 State Street, Santa

23 Barbara, California:2

24
     1
25   In response to COVID-19, as of March 12, 2020, and until further notice, Bankruptcy Judges will
   hear matters remotely through telephonic or video services. There will be no physical access to the
26 courtroom. You must refer to the Court’s website, www.cacb.uscourts.gov, including Judge
   Barash’s Instructions for Telephonic Appearances.
27 2 Pursuant to Court authority, the Trustee and his professionals to date have received the payments
   indicated after following U.S. Trustee procedures via professional fee statements. The fee
28
                                                                                  (footnote continued…)
   1625187.1 26932                                    1
Case 9:19-bk-11573-MB       Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43               Desc
                             Main Document     Page 2 of 17



 1                                         Interim Fee Applications

 2    Professionals                                                     Fees               Costs
 3    Chapter 11 Trustee                                               $173,904.00          $1,187.90
      Michael A. McConnell
 4    201 Main Street, Suite 2500                               (previously paid
      Fort Worth, Texas 76102                                   $71,566.40)
 5
      [June 1, 2020 to October 31, 2020]
 6
      General Counsel to the Trustee                                  $1,588,800.00        $30,979.89
 7    Danning, Gill, Israel & Krasnoff, LLP (“Danning-Gill”)
      Attn: Eric P. Israel, Esq.                                  (previously paid
 8    1901 Avenue of the Stars, Suite 450                            $599,633.06)
 9    Los Angeles, California 90067-6006
      [June 1, 2020 to October 31, 2020]
10
                                                                      $1,051,915.00        $48,753.03
11    Restructuring/Financial Advisor to Chapter 11 Trustee
      CR3 Partners, LLP                                           (previously paid
12    Attn: Tim Sullivan                                             $425,678.60)
      6171 West Century Boulevard, Suite 350
13    Los Angeles, CA 90045
      [June 1, 2020 to October 31, 2020]
14
                                                                       $177,537.50                  $0
      Trustee’s Special Title Review Consultant
15    Aguilera Title and Land Services                            (previously paid
16    Attn: Maribel Aguilera                                          $70,604.92)
      2408 Del Sur
17    Santa Maria, CA 93455
      [June 1, 2020 to October 31, 2020]
18
      Trustee’s Special Environmental Counsel                            $3,082.00             $96.20
19
      Fauver, Large, Archbald, & Spray, LLP                       (previously paid
20    Attn: Oliva K. Marr, Esq.                                        $1,545.06)
      820 State Street, 4th Floor
21    Santa Barbara, CA 93101
22    [May 1, 2020 to October 31, 2020]

23

24

25 (continued)

26 applications all request allowance of the full amounts of indicated fees and costs, but payment of
   the remaining balance is requested when sale proceeds become available under carve-outs.
27 Payments for counsel for the Committee will be paid only as provided in Court-approved cash
   collateral budgets.
28
     1625187.1 26932                                  2
Case 9:19-bk-11573-MB          Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43             Desc
                                Main Document     Page 3 of 17



 1       Trustee’s Tax Accountants                                             $6,240.00       $18.50
         Grobstein Teeple LLP
 2       Attn: Howard Grobstein, CPA                                  (previously paid
         6300 Canoga Avenue, Suite 1500W                               $2,754.76. This
 3                                                                          includes a
         Woodland Hills, California 91367                            courtesy discount
 4       [June 17, 2020 to October 31, 2020]                               of $362.50)
 5       Trustee’s Special Litigation Counsel                                  $4,029.50       $16.30
         Reetz, Fox, & Bartlett, LLP
 6       Attn: Randall Fox, Esq.|                                        (previously paid
         116 E. Sola Street                                                   $1,944.14)
 7       Santa Barbara, CA 93101
         [June 1, 2020 to October 31, 2020]
 8
         Trustee’s Special Oil & Gas Counsel                                 $60,488.00         $0.00
 9       Bright & Brown, LLP
         Attn: Brian Becker, Esq.                                        (previously paid
10                                                                           $26,635.57)
         550 North Brand Boulevard, Suite 2100
11       Glendale, CA 91203
         [June 1, 2020 to October 31, 2020]
12

13                                              Final Fee Applications

14                                                                          $553,972.00     $18,256.75
         Attorneys for Official Committee of Unsecured
         Creditors                                                       (previously paid
15
         Pachulski, Stang, Ziehl & Jones, LLP                              $250,909.59 –
16       Attn: Jeff Pomerantz, Esq.                                      balance waived)
         10100 Santa Monica Boulevard, 13th Floor
17       Los Angeles California 90067-4114
         [August 15, 2019 to October 31, 20203]
18

19       Former Attorneys for Debtor and DIP                                $537,004.50      $8,557.49
         Weltman & Moskowitz, LLP                                        (previously paid
20       Attn: Richard Weltman, Esq.                                        $42,083.00 –
         270 Madison Ave, Suite 1400                                     balance waived)
21
         New York, NY 10016
22       [July 26, 2019 to October 21, 2019]

23 / / /

24 / / /

25 / / /

26   3
     Pachulski, Stang, Ziehl & Jones, LLP is also seeking an award of estimated fees and expenses in
27 the amount of $2,500.00 for the period November 1, 2020 to December 15, 2020 for preparation of
   the final fee application, etc.
28
     1625187.1 26932                                      3
Case 9:19-bk-11573-MB         Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                Desc
                               Main Document     Page 4 of 17



 1                                                                       $107,641.50          $1,799.09
      Financial Advisor to Official Committee of Unsecured
 2    Creditors                                                       (previously paid
      Conway MacKenzie, Inc.                                             $30,586.33--
 3    909 Fannin Street, Suite 4000                                   balance waived)
      Houston, Texas 77010
 4    [August 16, 2019 to October 21, 2019]
 5

 6            The foregoing is not intended to be a complete statement of the applications. Copies of the
 7 applications may be obtained by contacting the respective professionals, or may be viewed at the

 8 office of the Clerk of the Court at the address indicated above.

 9            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-
10 1(a)(7), any opposition to the applications must be in writing in the format required by the Local

11 Bankruptcy Rules, filed with the Clerk of the Court and served upon counsel for the Trustee, at the

12 address in the upper left corner of the first page of this Notice, upon the United States Trustee,

13 1415 State Street, Suite 148, Santa Barbara, CA 93101 and upon the professional affected by the

14 opposition, not less than fourteen (14) days before the hearing. Failure to comply with this

15 procedure may be deemed consent to the granting of the relief requested.

16

17 DATED: November 20, 2020                     DANNING, GILL, ISRAEL & KRASNOFF, LLP
18

19                                              By:          /s/ Eric P. Israel
                                                      ERIC P. ISRAEL
20
                                                      Attorneys for Michael A. McConnell,
21                                                    Chapter 11 Trustee

22

23

24

25

26
27

28
     1625187.1 26932                                   4
Case 9:19-bk-11573-MB   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43   Desc
                         Main Document     Page 5 of 17




                          ATTACHMENT
Case 9:19-bk-11573-MB   Doc 1484
                            1459 Filed 11/20/20
                                       11/16/20 Entered 11/20/20
                                                        11/16/20 13:26:43
                                                                 15:49:15              Desc
                         Main
                          MainDocument
                               Document Page
                                           Page61of
                                                  of17
                                                     2



  1

  2
                                                           FILED & ENTERED
  3

  4                                                              NOV 16 2020

  5                                                         CLERK U.S. BANKRUPTCY COURT
                                                            Central District of California
                                                            BY handy      DEPUTY CLERK
  6

  7

  8                      UNITED STATES BANKRUPTCY COURT

  9                       CENTRAL DISTRICT OF CALIFORNIA

 10                              NORTHERN DIVISION
      In re:                          Case No.: 9:19-bk-11573-MB
 11

 12 HVI CAT CANYON, INC.,                Chapter 11

 13                 Debtor.              SCHEDULING ORDER:

 14                                      [1] MODIFYING THE TRUSTEE’S 45-DAY
                                         NOTICE TO PROFESSIONALS [CASE DKT.
 15                                      1364]; AND
 16
                                         [2] AMENDING THIRD SCHEDULING ORDER
 17                                      ESTABLISHING OMNIBUS HEARING DATES
                                         [CASE DKT. 912]
 18
                                         Prior Date
 19                                      Date: December 15, 2020
 20                                      Time: 10:30 a.m.

 21                                      New Hearing Date
                                         Date: December 11, 2020
 22                                      Time: 2:00 p.m.
 23
                                         The hearing will be conducted remotely, using
 24                                      ZoomGov video and audio:

 25                                      URL: https://cacb.zoomgov.com/j/1616126427
                                         Meeting ID: 161 614 6427
 26                                      Password: 867860
                                         Telephone Numbers: 1 (669) 254 5252
 27
                                                          or 1 (646) 828 7666
 28
Case 9:19-bk-11573-MB       Doc 1484
                                1459 Filed 11/20/20
                                           11/16/20 Entered 11/20/20
                                                            11/16/20 13:26:43
                                                                     15:49:15               Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page72of
                                                      of17
                                                         2



  1         The Court previously entered its Third Scheduling Order Establishing Omnibus Hearing

  2 Dates which set December 15, 2020 at 10:30 a.m. as an available hearing date for matters in this

  3 case. Case Dkt. 912. In accordance with that order, Michael McConnell, the chapter 11 trustee

  4 (the “Trustee”) filed and served his 45-day Notice to Professionals of Scheduled Hearing Date for

  5 Interim Fee Applications (the “45-Day Notice”) listing December 15, 2020 at 10:30 a.m. as the

  6 date for such applications to be heard. Case Dkt. 1364.

  7         The Court amends its prior order, and modifies the 45-Day Notice, as follows:

  8         1. Fee Applications may be set for hearing on December 11, 2020 at 2:00 p.m.

  9             Professionals who previously served notice of a Fee Application with a December 15,

 10             2020 hearing date, including Weltman & Moskowitz, LLP (case dkt. 1436) and

 11             Pachulski, Stang, Ziehl & Jones, LLP (case dkt. 1453) must file and serve an amended

 12             notice and a copy of this Order by November 20, 2020.

 13         2. Objections to any such fee applications must be filed and served by November 30,

 14             2020. Replies to any such objections must be filed and served by December 7, 2020

 15                                                ###

 16

 17

 18
 19

 20

 21

 22

 23   Date: November 16, 2020
 24

 25

 26
 27

 28
     Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                              Main Document     Page 8 of 17
                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON INTERIM AND FINAL
APPLICATIONS FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) November
20, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) November 20, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


 Debtor
                                                  Debtor                                             The Honorable Martin R. Barash
 HVI Cat Canyon, Inc.
                                                  HVI Cat CANYON, INC.                               U.S. Bankruptcy Court
 c/o Capitol Corporate Services, Inc.
                                                  630 Fifth Avenue, Suite 2410                       21041 Burbank Blvd., Suite 342
 36 S. 18th Avenue, Suite D
                                                  New York, NY 10111                                 Woodland Hills, CA 91367
 Brighton, CO 80601


                                                  Escolle Tenants in Common
 Brian Corson                                                                                        Pacific Petroleum California, Inc.
                                                  215 N. Lincoln Street
 2990 Lichen Place                                                                                   POB 2646
                                                  Santa Maria, CA 93458
 Templeton, CA 93465                                                                                 Santa Maria, CA 93457
                                                  Attn: Vincent T. Martinez


                                                                                       Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 20, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Attys. for Union Oil Company of California and Chevron U.S.A. Inc.:
Robert Wallan robert.wallan@pillsburylaw.com,
Jonathan Doolittle jonathan.doolittle@pillsburylaw.com;
William J. Hotze william.hotze@pillsburylaw.com

                                                                                       Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 November 20, 2020                       Vivian Servin                                         /s/ Vivian Servin
 Date                                    Printed Name                                          Signature


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB           Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                                Desc
                                      Main Document    Page 9 of 17
                              ADDITIONAL SERVICE INFORMATION (if needed):

1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

   •   Anthony A Austin                  anthony.austin@doj.ca.gov
   •   William C Beall                will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •   Bradley D Blakeley                  blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
   •   Alicia Clough              aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
   •   Marc S Cohen                mscohen@loeb.com, klyles@loeb.com
   •   Alan D Condren                  , berickson@seedmackall.com
   •   Alan D Condren                  acondren@seedmackall.com, berickson@seedmackall.com
   •   Alec S DiMario alec.dimario@mhllp.com,
       debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
   •   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaith
       law.com
   •   Karl J Fingerhood                  karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
   •   H Alexander Fisch                  Alex.Fisch@doj.ca.gov
   •   Don Fisher             dfisher@ptwww.com, tblack@ptwww.com
   •   Brian D Fittipaldi                brian.fittipaldi@usdoj.gov
   •   Ellen A Friedman                  efriedman@friedmanspring.com, khollander@friedmanspring.com
   •   Gisele M Goetz                gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
   •   Karen L Grant                kgrant@silcom.com
   •   Ira S Greene              Ira.Greene@lockelord.com
   •   Matthew C. Heyn                   Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
   •   Brian L Holman                  b.holman@mpglaw.com
   •   Brian L Holman                  b.holman@musickpeeler.com
   •   Tracy K Hunckler                   thunckler@daycartermurphy.com, cgori@daycartermurphy.com
   •   Samantha Indelicato                    sindelicato@omm.com
   •   Eric P Israel eisrael@DanningGill.com,
       danninggill@gmail.com;eisrael@ecf.inforuptcy.com
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                             Main Document    Page 10 of 17
   •   Razmig Izakelian                 razmigizakelian@quinnemanuel.com
   •   Evan M Jones                ejones@omm.com, evan-jones-5677@ecf.pacerpro.com
   •   Alan H Katz              akatz@lockelord.com
   •   John C Keith              john.keith@doj.ca.gov
   •   Jeannie Kim              jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
   •   Anna Landa Anna@MarguliesFaithlaw.com,
       Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFai
       thLaw.com
   •   Mitchell J Langberg                   mlangberg@bhfs.com, dcrudup@bhfs.com
   •   Maxim B Litvak                  mlitvak@pszjlaw.com
   •   Vincent T Martinez llimone@twitchellandrice.com,
       smccomish@twitchellandrice.com
   •   Michael Arthur McConnell (TR)                              Michael.mcconnell@kellyhart.com
   •   Brian M Metcalf                 bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
   •   Monserrat Morales Monsi@MarguliesFaithLaw.com,
       Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaith
       law.com
   •   Alan I Nahmias                anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   •   Jerry Namba               nambaepiq@earthlink.net, atty_namba@bluestylus.com
   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.co
       m
   •   Darren L Patrick dpatrick@omm.com, darren-patrick-
       1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
   •   Jeffrey N Pomerantz                    jpomerantz@pszjlaw.com
   •   Benjamin P Pugh                  bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
   •   Edwin J Rambuski                    edwin@rambuskilaw.com, marissa@rambuskilaw.com
   •   Hugh M Ray hugh.ray@pillsburylaw.com,
       nancy.jones@pillsburylaw.com,docket@pillsburylaw.com
   •   Edward S Renwick                    erenwick@hanmor.com, iaguilar@hanmor.com
   •   J. Alexandra Rhim                   arhim@hrhlaw.com
       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                             Main Document    Page 11 of 17
   •   Todd C. Ringstad                  becky@ringstadlaw.com, arlene@ringstadlaw.com
   •   Mitchell E Rishe                mitchell.rishe@doj.ca.gov
   •   George E Schulman GSchulman@DanningGill.Com,
       danninggill@gmail.com;gschulman@ecf.inforuptcy.com
   •   Zev Shechtman zshechtman@DanningGill.com,
       danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
   •   Sonia Singh             ssingh@DanningGill.com, amatsuoka@ecjlaw.com
   •   Daniel A Solitro               dsolitro@lockelord.com, ataylor2@lockelord.com
   •   Ross Spence ross@sdllaw.com,
       brittany@sdllaw.com;donna@sdllaw.com;henry@sdllaw.com
   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@di
       amondmccarthy.com;erika.shannon@diamondmccarthy.com;aiemee.low@diamondmccar
       thy.com
   •   Jennifer Taylor               jtaylor@omm.com
   •   John N Tedford jtedford@DanningGill.com,
       danninggill@gmail.com;jtedford@ecf.inforuptcy.com
   •   Salina R Thomas                  bankruptcy@co.kern.ca.us
   •   Meagan S Tom meagan.tom@lockelord.com,
       autodocket@lockelord.com;taylor.warren@lockelord.com
   •   Patricia B Tomasco pattytomasco@quinnemanuel.com,
       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
   •   Philip S Warden philip.warden@pillsburylaw.com,
       thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsbu
       rylaw.com
   •   Fred Whitaker                lshertzer@cwlawyers.com, spattas@cwlawyers.com
   •   William E. Winfield                  wwinfield@calattys.com, scuevas@calattys.com
   •   Richard Lee Wynne richard.wynne@hoganlovells.com,
       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
   •   Emily Young pacerteam@gardencitygroup.com,
       rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
   •   David R Zaro               dzaro@allenmatkins.com

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                              Main Document    Page 12 of 17
   •    Aaron E de Leest adeleest@DanningGill.com,
        danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL:

                                                                                                     CR3 Partners, LLC
 MICHAEL McCONNELL, Chapter 11                    Bright and Brown
                                                                                                     Attn: Tim Skillman
 Trustee                                          550 N Brand Blvd, Suite 2100
                                                                                                     6171 W. Century Blvd
 201 Main Street, Suite 2500                      Glendale, CA 91203
                                                                                                     Suite 350
 Fort Worth, Texas 76102                          Attn: Jim Bright
                                                                                                     Los Angeles, CA 90045


 Dore Rothberg & McKay                            Cole Schotz, P.C.                                  Conway MacKenzie
 17171 Park Row, Suite 160                        301 Commerce Street, Suite 1700                    909 Fannin Street, Suite 4000
 Houston, Texas 77084                             Fort Worth, Texas 76102                            Houston, TX 77010
 Attn: Carl Dore, Jr.                             Attn: Michael D. Warner                            Attn: John T. Young


                                                                                                     Capello Global, LLP
 EPIQ Corporate Restructuring, LLC                Weltman & Moskowitz, LLP
                                                                                                     10990 Wilshire Boulevard, Suite 1200
 Attn: Robert A. Hopen                            270 Madison Avenue, Suite 1400
                                                                                                     Los Angeles, CA 90024
 777 3rd Avenue, 12th Floor                       New York, NY 10016
                                                                                                     Attn” Alexander L. Cappello and
 New York, NY 10017                               Attn: Michael Moskowitz
                                                                                                     Louie Ucciferri

 C.H. (Scott) Rees III, P.E.
                                                  Anthony D. Daus III, Vice President                Maribel Aguilera
 Chairman and Chief Executive Officer
                                                  GSI Environmental, Inc                             Aguilera Title and Land Services
 Netherland, Sewell & Associates, Inc.
                                                  19200 Von Karman Avenue, Suite 800                 2550 Professional Parkway
 2100 Ross Avenue, Suite 2200
                                                  Irvine, CA 92612                                   Santa Maria, CA 93455
 Dallas, TX 75201

                                                                                                     Olivia K. Marr, Esq.
 Lindsay Sherrer, Partner                         Randall Fox, Partner
                                                                                                     Buynak, Fauver, Archbald & Spray,
 TenOaks Energy Partners, LLC                     Reetz, Fox & Bartlett LLP
                                                                                                     LLP
 14180 N. Dallas Parkway, Suite 700               116 E. Sola Street
                                                                                                     820 State Street, 4th Floor
 Dallas, Texas 75254                              Santa Barbara, California 93101
                                                                                                     Santa Barbara, CA 93101


 TenOaks Energy Partners, LLC                     Howard Grobstein
 14180 N. Dallas Parkway, Suite 700               Grobstein Teeple LLP
 Dallas, Texas 75254                              6300 Canoga Avenue, Suite 1500W
 Attn: Lindsay Sherrer, Partner                   Woodland Hills, California 91367

                                                   20 LARGEST CREDITORS
 Santa Barbara County Treasurer-Tax               Allen Matkins Leck Gamble                          Diamond McCarthy LLP
 Collector                                        865 South Figueroa Street                          909 Fannin Street
 105 E. Anapamu St., Suite 109                    Suite 800                                          37th Floor Two Houston Center
 Santa Barbara, CA 93102                          Los Angeles, CA 90017-2543                         Houston, Texas 77010


                                                  Akin Gump Straus Hauer & Feld
 Santa Barbara County-APCD                                                                           Santa Barbara County P&D
                                                  1999 Avenue of the Stars
 260 NORTH SAN ANTONIO RD.,                                                                          123 East Anapamu Street
                                                  Suite 600
 SANTA BARBARA, CA 93110                                                                             Santa Barbara, CA 93101
                                                  Los Angeles, CA 90067




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                              Main Document    Page 13 of 17
 W. J. Kenny Corp.
                                                                                                     Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T               PG&E
                                                                                                     CIO M H Whittier Corp.
 Bank                                             77 Beale St
                                                                                                     1600 Huntington Drive
 One M&T Plaza                                    San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                  J. P. Morgan-Chase
                                                                                                     WEST COAST WELDING &
 William W. Jenny Jr.                             Attn: Michael Kemey
                                                                                                     CONSTR. I
 5101 East Camino Alisa                           450 West 33rd Street, 15th Floor
                                                                                                     2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                 Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                  New York, NY 10041


                                                                                                     Larsen O'Brien LLP
 Sherrill A. Schoepe                              Andrew Kurth LLP
                                                                                                     555 South Flower
 14974 Adams Dr.                                  600 Travis Suite 4200
                                                                                                     Suite 4400
 Pauma Valley, CA 92061                           Houston, TX 77002
                                                                                                     Los Angeles, CA 90071



 Victory Oil                                      California Department of Conservation              Diane T. Walker
 222 West 6th Street. Suite 1010                  801 K Street                                       748 Oceanville Road
 San Pedro, CA 90731                              Sacramento, CA 95814                               Stonington, ME 04681-9714


 Stoner Family Trust
 James G. Sanford Trustee                         Charles C. Albright Trustee
 100 West Liberty Street                          729 West 16th Street #B8
 Suite 900                                        Costa Mesa, CA 92627
 Reno, NV 89501

                                            REQUESTS FOR SPECIAL NOTICE
 Attorneys for Buganko
 Philip W. Ganong                                 Frank and Sylvia Boisseranc                        Rob Thomson
 Ganong Law                                       300 W. Paseo de Cristobal                          1920 Wilbur Avenue
 930 Truxtun Avenue, Suite 102                    San Clemente, CA 92672                             San Diego, CA 92109
 Bakersfield, CA 93301


 Jane A. Adams and John S. Adams,
 Trustees
 PO Box 264
 Yorba Linda, CA 92885

                                                     INTERESTED PARTIES
 Internal Revenue Service                                                                            California Dept. Of Toxic Substance
                                                  Wyatt Sloan-Tribe, Esq.
 (Small Business/Self-Employment                                                                     Control
                                                  Office of the Attorney General
 Div.)                                                                                               (Berkeley Regional Office)
                                                  300 S. Spring Street, Suite 1702
 5000 Ellin Road                                                                                     700 Heinz Avenue, Suite 200
                                                  Los Angeles, CA 90013
 Lanham, MD 20706                                                                                    Berkeley, CA 94710

                                                  United States Attorney’s Office Southern
 California OSHA                                  District of New York
                                                                                                     U.S. Dept. of Transportation
                                                  Attn: Anthony Sun, AUSA
 1515 Clay Street, Suite 1901                     Tax & Bankruptcy Unit
                                                                                                     1200 New Jersey Avenue, SE
 Oakland, CA 94612                                                                                   Washington, DC 20590
                                                  86 Chambers Street, 3rd Floor
                                                  New York, NY 10007




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                    Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                               Main Document    Page 14 of 17

 State of New York Attorney General
 Attn: Letia A. James
 Dept. of Law
 The Capitol, 2nd Floor
 Albany, NY 12224

            5 LARGEST SECURED CLAIMANTS AND THEIR COUNSEL (ONLY 4 LISTED)
                                                   Diamond McCarthy LLP                               GIT, Inc.
 CTS Properties, Ltd.
                                                   c/o Allan B. Diamond and Sheryl P.                 c/o Peter Calamari, Patricia B. Tomasco
 c/o Ira S. Greene
                                                   Giugliano                                          and Devin van der Hahn
 Locke Lord LLP
                                                   Diamond McCarthy LLP                               Quinn Emanuel Urquhart & Sullivan
 200 Vesey Street
                                                   295 Madison Avenue, 27th Floor                     51 Madison Avenue, 22nd Floor
 New York, NY 10281
                                                   New York, NY 10017                                 New York, NY 10010

 UBS AG London Branch                              UBS AG London Branch
                                                                                                      UBS AG London Branch
 c/o Evan M. Jones, Brian M. Metcalf and           c/o Daniel L. Cantor
                                                                                                      c/o Jennifer Taylor
 Darren L. Patrick                                 O’Melveny & Myers, LLP
                                                                                                      O’Melveny & Myers, LLP
 O’Melveny & Myers, LLP                            Seven Times Square
                                                                                                      Two Embarcadero Center, 28th Floor
 400 South Hope Street, 18th Floor                 New York, NY 10036
                                                                                                      San Francisco, CA 94111
 Los Angeles, CA 90071


3. SERVED BY EMAIL:

 Name                                                             Email
 AKIN GUMP STRAUS HAUER & FELD
 STEPHEN D. DAVIS                                                 SDDAVIS@AKINGUMP.COM


 ALLEN MATKINS LECK GAMBLE
 JAMES L. MEEDER                                                  JMEEDER@ALLENMATKINS.COM

 ANDREW KURTH LLP.
 DAVID A. ZDUNKEWICZ                                              DZDUNKEWICZ@ANDREWSKURTH.COM

 ATTORNEY GENERAL OF CALIFORNIA,
 XAVIER BECERRA                                                   MICHAEL.ZARRO@DOJ.CA.GOV


 CA ATTORNEY GENERAL'S OFFICE                                     PIU@DOJ.CA.GOV



 CALIFORNIA DEPARTMENT OF CONSERVATION,
 XAVIER BECERRA                         SHARON.ARMSTRONG@CONSERVATION.CA.GOV


 CALIFORNIA DEPT. OF FISH & WILDLIFE 5                            ASKR5@WILDLIFE.CA.GOV



 CALIFORNIA DIVISION OF OIL, GAS &
 GEOTHERMAL RESOURCES                                             WEBMASTER@CONSERVATION.CA.GOV



         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                             Main Document    Page 15 of 17
 CALIFORNIA EMPLOYMENT DEVELOPMENT
 DEPT                                                           WOTCSUPPORT@EDD.CA.GOV


 CALIFORNIA REGIONAL WATER QUALITY
 CONTROL BOARD                                                  CENTRALCOAST@WATERBOARDS.CA.GOV


 CALIFORNIA STATE CONTROLLER                                    EOINQUIRY@SCO.CA.GOV



 CALIFORNIA WATER RESOURCES CONTROL
 BOARD                                                          INFO@WATERBOARDS.CA.GOV


 CHARLES C. ALBRIGHT TRUSTEE                                    CALBRIGHT@JUNO.COM



 DIAMOND MCCARTHY LLP
 ALLAN DIAMOND                                                  ADIAMOND@DIAMONDMCCARTHY.COM

 EPA REGION 9 ENVIRONMENTAL PROTECTION
 AGENCY                                                         R9.INFO@EPA.GOV


 GLR, LLC                                                       VAB@GRERANGROUP.COM
 VIOLETA BERNICZKY


 HVI CAT CANYON, INC.
 ALEX G. DIMITRIJEVIC                                           AGD@GREKA.COM

 HVI CAT CANYON, INC.
 M. ERNESTO OLIVARES                                            MEO@GREKA.COM

 HVI CAT CANYON, INC.
 RANDEEP S. GREWAL                                              RSG@GREKA.COM


 LARSEN O'BRIEN LLP
 ROBERT C. O'BRIEN                                              ROBRIEN@LARSONOBRIENLAW.COM


 NORTHERN CALIFORNIA COLLECTION SERVICE,
 INC.                                                           NORCAL@NCCSINC.COM




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                             Main Document    Page 16 of 17
 O'MELVENY & MYERS LLP
 COUNSEL TO UBS AG, LONDON BRANCH                               BMETCALF@OMM.COM


 O'MELVENY & MYERS LLP
 COUNSEL TO UBS AG, LONDON BRANCH                               DCANTOR@OMM.COM


 O'MELVENY & MYERS LLP
 COUNSEL TO UBS AG, LONDON BRANCH                               DPATRICK@OMM.COM

 O'MELVENY & MYERS LLP
 COUNSEL TO UBS AG, LONDON BRANCH                               EJONES@OMM.COM


 O'MELVENY & MYERS LLP
 COUNSEL TO UBS AG, LONDON BRANCH                               JTAYLOR@OMM.COM


 OFFICE OF THE UNITED STATES TRUSTEE,
 SOUTHERN DISTRICT NEW YORK – GREG                              GREG.ZIPES@USDOJ.GOV
 M. ZIPES

 OFFICE OF THE UNITED STATES TRUSTEE,
 SOUTHERN DISTRICT NEW YORK – SERENE                            SERENE.NAKANO@USDOJ.GOV
 NAKANO, ESQ.

 PG&E                                                           DAN8@PGE.COM
 DENISE A. NEWTON


 PG&E                                                           PGEBANKRUPTCY@PGE.COM;
 MARCELLUS TERRY                                                MXTN@PGE.COM; MARCELLUS.TERRY@PGE.COM


 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                                  DEVINVANDERHAHN@QUINNEMANUEL.COM
 ATTORNEYS FOR GIT, INC.

 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                                  PATTYTOMASCO@QUINNEMANUEL.COM
 ATTORNEYS FOR GIT, INC.

 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                                  PETERCALAMARI@QUINNEMANUEL.COM
 ATTORNEYS FOR GIT, INC.

 SANTA BARBARA COUNTY P&D
 JOHN ZOROVICH                                                  JZORO@CO.SANTA-BARBARA.CA.US




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
    Case 9:19-bk-11573-MB                   Doc 1484 Filed 11/20/20 Entered 11/20/20 13:26:43                                        Desc
                                             Main Document    Page 17 of 17
 SANTA BARBARA COUNTY TREASURER-TAX
 COLLECTOR                                                      SBTAXES@CO.SANTA-BARBARA.CA.US


 SANTA BARBARA COUNTY TREASURER-TAX                             VMCISAA@CO.SANTA-BARBARA.CA.US
 COLLECTOR


 SHERRILL A. SCHOEPE                                            S.WETZLER@MUSICKPEELER.COM



 THE LAW OFFICE OF SUSAN M. WHALEN                              SUSAN@WHALENATTORNEY.COM
 SUSAN M. WHALEN, ESQ.


 UBS AG LONDON BRANCH                                           JULIAN.GOULD@UBS.COM



 VICTORY OIL                                                    SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
 ERIC JOHNSON


 WEIL, GOTSHAL & MANGES LLP                                     RACHAEL.FOUST@WEIL.COM
 COUNSEL FOR PG&E


 WEST COAST WELDING & CONSTR. I                                 MBARBEY@WESTCOASTWELDING.NET



 WILLIAM W. JENNY JR.                                           CARAMEL@HOTMAIL.COM




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
